Citation Nr: 0802186	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-03 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the termination of educational assistance benefits 
under Chapter 30, Title 38, United States Code, effective 
February 1, 2005, was warranted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from January 1975 to January 
1995, when she retired.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
determination issued by the Department of Veterans Affairs 
(VA) Education Center at the Regional Office (RO) in Atlanta, 
Georgia.  In May 2007, a Travel Board hearing was held in 
Atlanta before the undersigned Acting Veterans Law Judge who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.

The appellant has raised the issue of entitlement to 
equitable relief under 38 U.S.C.A. § 503.  The matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant served on active duty from January 3, 1975 
to January 31, 1995; it is neither claimed nor shown that she 
had additional active duty after that date.

2.  Ten years from the date of the appellant's discharge from 
active service was February 1, 2005; therefore, the 
appellant's basic delimiting period for receiving Chapter 30 
educational benefits expired on February 1, 2005.

3.  The appellant was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from her willful 
misconduct.


CONCLUSION OF LAW

The appellant's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly set to February 1, 2005.  38 U.S.C.A. § 3031 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 21.7050, 21.7051 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  However, there 
are some claims to which the VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  Such claims include 
claims that turn on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).

The current issue turns on statutory interpretation.  See 
Smith, supra. Because the law, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  Furthermore, there is no evidentiary 
development to be undertaken.  The pertinent service date 
information is of record.  As such, no further action is 
required pursuant to the VCAA.  Moreover, the provisions of 
the VCAA only apply to claims under Chapter 51, of 38 
U.S.C.A.  Sims v. Nicholson, 19 Vet App 453 (2006).  This 
case involves benefits claimed under Chapter 30 rather than 
pursuant to Chapter 51.

The appellant had active service from January 3, 1975 to 
January 31, 1995.  She contends that she is entitled to 
Chapter 30 benefits to cover the entire cost of a semester 
that began in January 2005 and ended in May 2005.  The 
appellant testified at her May 2007 Travel board hearing that 
she had been informed by VA that if she started a semester 
with one day of benefit, she would be would be paid until the 
end of the semester.  She further testified that she acted in 
reliance on this information and signed up to be a fulltime 
student for her final semester and then received no benefits 
as of February 1, 2005.  The appellant testified that this 
sequence of events thus created financial hardship for her.  
The appellant argues that because she was told by VA that 
payment would be made because the semester started before the 
delimiting date, she is entitled to an extension of benefits.

The appellant was separated from active duty on January 31, 
1995.  The law provides a ten-year period of eligibility 
during which an individual may use her entitlement to 
educational assistance benefits; that period begins on the 
date of the veteran's last discharge from active duty.  
38 U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. 
§ 21.7142.  There is no evidence of record to demonstrate any 
active duty after January 31, 1995.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. 
§ 21.7051(a) (2).  That is not the case here.  The evidence 
does not support nor does the appellant contend that she was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from her willful misconduct.

The Board acknowledges the appellant's contention that she 
was misinformed in June 2004 regarding her eligibility.  
However, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is, 
regrettably, bound by them.  Notwithstanding VA's obligation 
to correctly inform veterans about basic eligibility or 
ineligibility for educational assistance benefits, the remedy 
for breach of such obligation can not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994). 

Although sympathetic to the appellant's difficult situation, 
the Board must apply the governing laws and regulations to 
the established facts.  It has not been established or even 
suggested that the appellant had a physical or mental 
disability that precluded a program of education during her 
basic Chapter 30 delimiting period.  As a result, the clearly 
established criteria for an extension of the Chapter 30 
delimiting period have not been met.  

The Board understands the appellant's contentions that VA did 
not properly inform her regarding her educational benefits to 
the extent that she incurred a financial obligation that she 
might not otherwise have done if provided with correct 
information.  Additionally, the testimony she provided before 
the undersigned was both credible and sincere.  While the 
appellant did graduate in May 2005, it is unfortunate that 
she did not have the additional educational assistance from 
VA that she had anticipated.  The Board would direct her 
comments and suggestions to the educational service to the 
extent that any additional information that might alert 
similarly situated veterans could be incorporated into 
existing informational materials concerning educational 
assistance benefits. 

Nonetheless, as the disposition of this claim is based on the 
law, and not on the facts of the case, the appellant's claim 
for a delimiting date beyond February 1, 2005 must be 
regarded as legally insufficient because the requisite 
elements for eligibility to qualify for this benefit have not 
been satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

An extension of the appellant's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under chapter 30 beyond the delimiting date of February 1, 
2005, is denied. 


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


